Citation Nr: 0115494	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post posterior 
dislocation of left hip with closed reduction, and residuals 
of fracture of posterior lip of acetabulum with arthralgia 
and hypertrophic spur formation over lateral and posterior 
lip of the acetabulum, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1974 
to June 1977.

This matter arises from a May 200 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which assigned an increased rating 
of 20 percent for the veteran's left hip disability.  The 
veteran disagreed with the rating in October 2000, and the 
RO, after considering additional medical evidence, increased 
the rating to 30 percent in November 2000.  The RO issued a 
statement of the case in February 2001, and the veteran 
perfected his appeal in February 2001.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

In correspondence of record, the veteran appears to be 
raising claims of secondary service connection for alleged 
disabilities of the left knee and ankle and lower back.  
These issues are not currently before the Board and are not 
inextricably intertwined with the issue on appeal.  They are 
referred to the RO for appropriate action.


REMAND

Although the veteran was most recently examined by VA for 
rating purposes in April 2000, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  The DeLuca 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limited 
the appellant's functional ability during flare-ups or when 
the joint was used repeatedly over a period of time.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In addition, the veteran recently argued that he is 
experiencing locking of the hip.  The question arises as to 
whether the principles of rating enunciated in VAOPGCPREC 23-
97 (July 1, 1997) (under certain circumstances, separate 
ratings may be assigned for separate manifestations of a knee 
disability) and VAOPGCPREC 9-98  (August 14, 1998) are 
applicable to this case and, in particular, to a hip joint.  
While rating the same disability or manifestations under 
different diagnoses is to be avoided  (See 38 C.F.R. § 4.14 
(2000)), this regulation does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

There has been a significant change in the law during the 
pendency of the appellant's appeal which is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat.  2096 (2000).  Because of the change in 
the law brought about by the VCAA, the RO has not been 
afforded the opportunity of initially considering the 
increased rating issue under the new act.  It thus would be 
potentially prejudicial to the appellant were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384  (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992)  (published at 57 Fed. Reg. 
49,747 (1992)).  

Finally, on remand of the appeal, the Board stresses to the 
veteran the need to appear for the requested examination.  
Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  38 U.S.C.A.  
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Federal regulations provide, in pertinent part, 
as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the term's examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In light of 
the discussion above, and to ensure full compliance with due 
process requirements, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
left hip disability since April 2000.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
In particular, current records from Dr. 
Canterna should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected left hip disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiners for review, and the examiners 
should indicate whether they reviewed the 
claims file.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiners find that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and provide an 
explanation.  

The orthopedic examiner should:

I.  Detail the degrees of range of motion 
of the left hip.  For VA purposes, normal 
flexion of the hip is to 125 degrees and 
normal hip abduction is to 45 degrees.  
38 C.F.R. § 4.71, Plate II  (2000).  
However, the ranges of motion tested 
should not be limited to just flexion and 
abduction.  Also, tests for stability of 
the left hip should be accomplished, and 
any instability should be detailed.  For 
example, the examiner should note whether 
there is nonunion, loose motion or 
malunion and indicate whether any 
malunion or other instability causes 
slight, moderate or marked hip 
disability.

II.  The examiner should determine 
whether the left hip exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

III.  The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left hip is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

The neurological examiner should:

Determine whether it is at least as 
likely as not (50/50) that the veteran 
has any neurological abnormalities 
referable to the left hip which are a 
manifestation of the service connected 
disability.  If so, the nerve affected 
and all manifestations should be 
detailed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected left hip disability.  
In addition, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat.  2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  Consideration should also 
be given to whether a separate rating may 
be assigned for arthritis of the left 
hip, any neurological impairment and any 
instability.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub.  L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_____________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


